Citation Nr: 1519284	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-24 982	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for mild traumatic brain injury.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to July 2003 and June 2005 to November 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

On her June 2014 VA Form 9, Substantive Appeal, the Veteran requested to appear at a hearing before the Board in Washington, DC.  In April 2015, the Veteran's representative reported that the Veteran wished to withdraw her request for a Board hearing in Washington, DC, and wished to appear instead at a videoconference hearing before the Board.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  Since the Veteran's representative has indicated the Veteran would like to appear at a videoconference hearing, remand is necessary to schedule her for such a hearing.

Because the AOJ schedules videoconference hearings, the case is REMANDED for the following:

Schedule the Veteran for a videoconference hearing.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




